 Case 2:21-cv-00092-JB-B Document 9 Filed 05/27/21 Page 1 of 1    PageID #: 180



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             NORTHERN DIVISION

ORGANPI FARMS, LLC, et al.,               *
                                          *
      Plaintiffs,                         *
                                          *
vs.                                       * CIVIL ACTION NO. 21-00092-JB-B
                                          *
SCOTTSDALE INSURANCE COMPANY,             *
                                          *
      Defendant.                          *


                                        ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report       and   Recommendation   of   the

Magistrate Judge made under 28 U.S.C. § 636(b)(1) and dated May 5,

2021 (Doc. 8) is ADOPTED as the opinion of this Court.                   It is

ORDERED   that     this   action   be    DISMISSED    without   prejudice   for

Plaintiffs’ failure to prosecute and obey the Court’s order.

       DONE and ORDERED this the 27th day of May, 2021.

                                        /s/ JEFFREY U. BEAVERSTOCK
                                        UNITED STATES DISTRICT JUDGE
